                          Case 21-10474-MFW                 Doc 151     Filed 03/29/21          Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                           Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                        1
                                             Debtors.
                                                                            Re: Docket No. 80


              CERTIFICATION OF COUNSEL SUBMITTING REVISED PROPOSED ORDER
               AUTHORIZING RETENTION AND EMPLOYMENT OF HOULIHAN LOKEY
                   CAPITAL, INC. AS INVESTMENT BANKER TO THE DEBTORS
                            EFFECTIVE AS OF THE PETITION DATE

                           On March 11, 2021, the above-captioned debtors and debtors in possession

         (collectively, the “Debtors”) filed the Application of the Debtors for Entry of an Order Authorizing

         Retention and Employment of Houlihan Lokey Capital, Inc. as Investment Banker to the Debtors

         Effective as of the Petition Date [Docket No. 80] (the “Application”) with the United States

         Bankruptcy Court for the District of Delaware (the “Court”). The deadline to file objections or

         respond to the Application was established as March 25, 2021 at 4:00 p.m. (ET) (as may have been

         extended for any party by the Debtors, the “Objection Deadline”).




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
             Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227);
             Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979);
             Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz,
             LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo
             Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197);
             Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park
             North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP,
             LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group
             I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC
             (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is:
             3908 Avenue B, Austin, Texas 78751.

27913974.1
                       Case 21-10474-MFW          Doc 151     Filed 03/29/21       Page 2 of 3




                        Prior to the Objection Deadline, the Debtors received informal comments from the

         Office of the United States Trustee for the District of Delaware (the “United States Trustee”).

         No other formal or informal responses or objections to the Application were received prior to the

         Objection Deadline.

                       Following discussions with the United States Trustee, the Debtors have agreed to a

         revised form of order (the “Revised Proposed Order”), a copy of which is attached hereto as

         Exhibit A, which resolves the United States Trustee’s concerns. For the convenience of the Court

         and other interested parties, a blackline comparing the Revised Proposed Order against the form

         of order filed with the Application is attached hereto as Exhibit B.

                       In addition, at the request of the United States Trustee, Houlihan Lokey Capital, Inc.

         has filed the Supplemental Declaration of Russell Mason in Support of the Application of the

         Debtors for Entry of an Order Authorizing Retention and Employment of Houlihan Lokey Capital,

         Inc. as Investment Banker to the Debtors Effective as of the Petition Date [Docket No. 133] (the

         “Supplemental Declaration”). The Revised Proposed Order and the Supplemental Declaration

         resolve the United States Trustee’s informal comments.

                                    [Remainder of page intentionally left blank]




27913974.1


                                                          2
                       Case 21-10474-MFW          Doc 151     Filed 03/29/21      Page 3 of 3




                        WHEREFORE, as the Debtors did not receive any objections or responses other

         than that described herein, and the United States Trustee does not object to entry of the Revised

         Proposed Order, the Debtors respectfully request that the Court enter the Revised Proposed Order

         without further notice or hearing at the Court’s earliest convenience.

             Dated: March 29, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Betsy L. Feldman
                                                 M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                 Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                 Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                 Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                 Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                 1000 N. King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Proposed Counsel to the Debtors and
                                                 Debtors in Possession




27913974.1


                                                          3
